                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

JIMMY P. TURNER                                                                 PLAINTIFF

v.                           CASE NO. 5:19-CV-00059 BSM

TAYLOR                                                                         DEFENDANT

                                          ORDER

       United States Magistrate Judge Beth Deere’s recommended disposition [Doc. No. 4]

is adopted and plaintiff Jimmy P. Turner’s complaint [Doc. No. 2] is dismissed without

prejudice.

       This dismissal constitutes a strike for purposes of 28 U.S.C. section 1915(g) and,

pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal from

this order would not be taken in good faith.

       IT IS SO ORDERED this 7th day of March 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
